 
SHARE EXCHANGE AGREEMENT



by and among


Lotus Pharmaceutical International, Inc.
a Nevada corporation


and


the Shareholders of
Lotus Pharmaceutical International, Inc.,


on the one hand;


and


S.E. Asia Trading Company, Inc.,
a Nevada corporation,


and


the Majority Shareholders of S.E. Asia Trading Company, Inc.,


on the other hand
 
September 6, 2006
 

--------------------------------------------------------------------------------


 
SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement, dated as of September 6, 2006 (this “Agreement”),
is made and entered into by and among the shareholders of Lotus Pharmaceutical
International, Inc., a Nevada corporation (“Lotus”), listed on Schedule I
attached (each, a “Lotus Shareholder,” collectively, the “Lotus Shareholders”),
on the one hand; and S.E. Asia Trading Company, Inc., a publicly traded Nevada
corporation (OTCBB:SEAA) (“SEAA”), Thomas Miller, an individual, Gary V. Pilant,
an individual, Verle Pilant, an individual (all hereinafter referred to
collectively as the “SEAA Shareholders”) on the other hand. Lotus is a party to
this agreement solely to make representations and warranties as set forth
herein.


RECITALS


WHEREAS, the Board of Directors of SEAA has adopted resolutions approving SEAA’s
acquisition of shares of Lotus (the “Acquisition”) upon the terms and conditions
hereinafter set forth in this Agreement;


WHEREAS, each Lotus Shareholder owns the number of shares of common stock of
Lotus set forth opposite such Lotus Shareholder’s name in Column I on Schedule
1.1(a) attached hereto (collectively, the “Lotus Shares”);


WHEREAS, the Lotus Shareholders own, collectively, an amount of shares of common
stock of Lotus, constituting 100% of the issued and outstanding capital stock of
Lotus, and the Lotus Shareholders desire to sell their respective portion of the
Lotus Shares pursuant to the terms and conditions of this Agreement;


WHEREAS, the SEAA Shareholders hold an amount of shares of SEAA common stock
which represents at least a majority of the issued and outstanding capital stock
of SEAA;


WHEREAS, the SEAA Shareholders will enter into this Agreement for the purpose of
making certain representations, warranties, covenants, indemnifications and
agreements;


WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) of the United States Internal Revenue
Code (the “Code”) and the regulations corresponding thereto, so that the
Acquisition shall qualify as a tax free reorganization under the Code;


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE 1
THE ACQUISITION


1.1 The Acquisition. Upon the terms and subject to the conditions hereof, at the
Closing (as hereinafter defined) the Lotus Shareholders will sell, convey,
assign, transfer and deliver to SEAA one or more stock certificates representing
the Lotus Shares, and as consideration for the acquisition of the Lotus Shares,
SEAA will issue to each Lotus Shareholder, in exchange for such Lotus
Shareholder’s pro rata portion of the Lotus Shares, one or more stock
certificates representing the number of shares of SEAA Common Stock set forth
opposite such Lotus Shareholder’s name in Column II on Schedule 1.1(a) attached
hereto (collectively, the “SEAA Shares”). The SEAA Shares issued shall equal
97.00% of the outstanding shares of SEAA common stock at the time of Closing.
For example, if there are 750,000 shares of SEAA common stock outstanding
immediately prior to the Closing, then there shall be 24,250,000 shares of SEAA
common stock issued to the Lotus Shareholders at Closing. In addition, at
Closing, Lotus shall pay SEAA creditors up to $61,633.00 to satisfy certain
obligations as set forth in Schedule 4.9.



--------------------------------------------------------------------------------


 
1.2 Closing. The closing of the Acquisition (the “Closing”) shall take place on
or before September 30, 2006, or on such other date as may be mutually agreed
upon by the parties. Such date is referred to herein as the “Closing Date.” With
the exception of any stock certificates which must be in their original form,
any copy, fax, e-mail or other reliable reproduction of the writing or
transmission required by this Agreement or any signature required thereon may be
used in lieu of an original writing or transmission or signature for any and all
purposes for which the original could be used, provided that such copy, fax,
e-mail or other reproduction is a complete reproduction of the entire original
writing or transmission or original signature, and the originals are promptly
delivered thereafter.


1.3 Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement, the Lotus Shareholders, Lotus, SEAA Shareholders, and/or SEAA
will take all such lawful and necessary action.



ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF LOTUS


Lotus hereby represents and warrants to SEAA as follows:


2.1  Organization. Lotus has been duly incorporated, is validly existing as a
corporation in the State of Nevada and is in good standing under the laws of its
jurisdiction of incorporation, and has the requisite power to carry on its
business as now conducted.


2.2  Capitalization. The authorized capital stock of Lotus consists of
10,000,000 shares of common stock, $0.001 par value, of which at the Closing, no
more than 50,000 shares shall be issued and outstanding. All of the issued and
outstanding shares of capital stock of Lotus, as of the Closing, are duly
authorized, validly issued, fully paid, non-assessable and free of preemptive
rights. There are no voting trusts or any other agreements or understandings
with respect to the voting of Lotus’s capital stock. Except as set forth on
Schedule 2.2, there are no agreements purporting to restrict the transfer of the
Lotus Shares, nor any other voting agreements, voting trusts or other
arrangements restricting or affecting the voting of the Lotus Shares.


2.3  Certain Corporate Matters. Lotus is duly qualified to do business as a
corporation and is in good standing in each jurisdiction in which the ownership
of its properties, the employment of its personnel or the conduct of its
business requires it to be so qualified, except where the failure to be so
qualified would not have a material adverse effect on Lotus’s financial
condition, results of operations or business. Lotus has full corporate power and
authority and all authorizations, licenses and permits necessary to carry on the
business in which it is engaged and to own and use the properties owned and used
by it.


2.4  Authority Relative to this Agreement. Lotus has the requisite power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution, delivery and performance of this Agreement by Lotus
and the consummation by Lotus of the transactions contemplated hereby have been
duly authorized by the Board of Directors of Lotus and no other actions on the
part of Lotus are necessary to authorize this Agreement or the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Lotus and constitutes a valid and binding agreement of Lotus,
enforceable against Lotus in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.


3

--------------------------------------------------------------------------------


 
2.5  Consents and Approvals; No Violations. Except for applicable requirements
of federal securities laws and state securities or blue-sky laws, no filing
with, and no permit, authorization, consent or approval of, any third party,
public body or authority is necessary for the consummation by Lotus of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by Lotus nor the consummation by Lotus of the transactions
contemplated hereby, nor compliance by Lotus with any of the provisions hereof,
will (a) conflict with or result in any breach of any provisions of the charter
or Bylaws of Lotus, (b) result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
contract, agreement or other instrument or obligation to which Lotus or any
Subsidiary (as hereinafter defined) is a party or by which they any of their
respective properties or assets may be bound or (c) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Lotus or any
Subsidiary, or any of their respective properties or assets, except in the case
of clauses (b) and (c) for violations, breaches or defaults which are not in the
aggregate material to SEAA or any Subsidiary taken as a whole. For purposes of
this Agreement the term “material” shall mean $10,000 or greater.


2.6  Books and Records. The books and records of Lotus delivered to the SEAA
Shareholders prior to the Closing fully and fairly reflect the transactions to
which Lotus is a party or by which they or their properties are bound and there
shall be no material difference between the unaudited financials of Lotus given
to SEAA and the actual reviewed US GAAP results of Lotus for the six month
period ended June 30, 2006.


2.7  Intellectual Property. Lotus has no knowledge of any claim that, or inquiry
as to whether, any product, activity or operation of Lotus infringes upon or
involves, or has resulted in the infringement of, any trademarks, trade-names,
service marks, patents, copyrights or other proprietary rights of any other
person, corporation or other entity; and no proceedings have been instituted,
are pending or are threatened.


2.8  Litigation. Lotus is not subject to any judgment or order of any court or
quasi-judicial or administrative agency of any jurisdiction, domestic or
foreign, nor is there any charge, complaint, lawsuit or governmental
investigation pending against Lotus. Lotus is not a plaintiff in any action,
domestic or foreign, judicial or administrative. There are no existing actions,
suits, proceedings against or investigations of Lotus, and Lotus knows of no
basis for such actions, suits, proceedings or investigations. There are no
unsatisfied judgments, orders, decrees or stipulations affecting Lotus or to
which Lotus is a party.


2.9  Legal Compliance. To the best knowledge of Lotus, after due investigation,
no claim has been filed against Lotus alleging a violation of any applicable
laws and regulations of foreign, federal, state and local governments and all
agencies thereof. Lotus holds all of the material permits, licenses,
certificates or other authorizations of foreign, federal, state or local
governmental agencies required for the conduct of their respective businesses as
presently conducted.


2.10 Contracts. Lotus will have delivered to SEAA prior to the Closing copies of
each and every:



(a)  
Contract or series of related contracts with Liang Fang Pharmaceuticals Co.,
Ltd., a Chinese company; and



4

--------------------------------------------------------------------------------


 

(b)  
material agreement of Lotus not made in the ordinary course of business.



All of the foregoing are referred to as the “Contracts.” The copies of each of
the Contracts delivered are accurate and complete. Each Contract is in full
force and effect and constitutes a legal, valid and binding obligation of, and
is legally enforceable against, the respective parties thereto. There is no
material default with respect to any such contract which will give rise to
liability in respect thereof on the part of Lotus or the other parties thereto.
No notice of default or similar notice has been given or received by Lotus under
any of such contracts.


2.11  Disclosure. The representations and warranties and statements of fact made
by Lotus in this Agreement are, as applicable, accurate, correct and complete,
and will remain so at the time of Closing, and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements and information contained herein not false or
misleading.


2.12 Due Diligence. Lotus has had the opportunity to perform all due diligence
investigations of SEAA and its business as SEAA has deemed necessary or
appropriate and to ask all questions of the officers and directors of SEAA that
Lotus wished to ask, and Lotus has received satisfactory answers to all of its
questions regarding SEAA. Lotus has had access to all documents and information
about SEAA and has reviewed sufficient information to allow it to make the
satisfactory evaluation on the merits and risks of the transactions contemplated
by this Agreement. Notwithstanding the foregoing, nothing herein shall derogate
from or otherwise modify the representations and warranties of SEAA set forth in
this Agreement, on which each of the Lotus Shareholders have relied in making an
exchange of his Shares of the Company for the shares of SEAA Common Stock.


2.13. Outstanding Obligations. There are no outstanding obligations of Lotus or
its Subsidiaries to repurchase, redeem or otherwise acquire any of their
respective shares, and no party has the right to acquire any shares of Lotus
except for the shareholders identified in Schedule 1.1, and only to the extent
set forth such Schedule.


2.14 Adverse Effects. Since December 31, 2005, Lotus has not experienced or
suffered any Material Adverse Effect.



2.15. Liabilities. Except as indicated in the financial statements and those
incurred in the ordinary business hereto, neither Lotus nor any of its
Subsidiaries has incurred any external liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) which, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect.


2.16. Material Events. Except as set forth on Schedule 2.16, starting from
December 31, 2005 and ending on the date this Agreement is executed, no material
event exists with respect to Lotus or its Subsidiaries or their respective
businesses, properties, operations or financial condition, which has not been
disclosed to in writing as of the date of this Agreement.


2.17 Indebtedness. Schedule 2.17 sets forth as of a recent date all outstanding
secured and unsecured Indebtedness of Lotus or any subsidiary, or for which
Lotus or any subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $100,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in Lotus’ balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $25,000 due under leases
required to be capitalized in accordance with GAAP. Except as set forth in
Schedule 2.17, neither Lotus nor any subsidiary is in default with respect to
any Indebtedness.


5

--------------------------------------------------------------------------------


 
2.18. Property. Lotus and each Subsidiary has the right to use all of its real
property and the personal property reflected in the Financial Statements, free
and clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances, except to the extent that such mortgages, pledges, charges, liens,
security interests or other encumbrances, individually or in the aggregate, do
not cause a Material Adverse Effect. All said leases of Lotus and each of its
Subsidiaries are valid and subsisting and in full force and effect.


2.19 Regulations. Except as set forth on Schedule 2.19, the business of Lotus
and the Subsidiaries has been and is presently being conducted in accordance
with all applicable governmental laws, rules, regulations and ordinances. Lotus
and each of its Subsidiaries have all permits, licenses, consents and the
authorizations and approvals in its country required in the governmental
regulations necessary for the conduct of its business as now being conducted by
it.


2.20 Environmental Compliance. Except as set forth on Schedule 2.20, Lotus and
each of its Subsidiaries are in material compliance with applicable
environmental requirements in the operation of their respective business, except
to the extent that any non compliance, individually or in the aggregate, does
not cause a Material Adverse Effect.


2.21 Adverse Interest. No current officer, director, affiliate or person known
to Lotus to be the record or beneficial owner in excess of 5% of Lotus’ common
stock, or any person known to be an associate of any of the foregoing is a party
adverse to Lotus or has a material interest adverse to Lotus in any material
pending legal proceeding.


2.22 Material Adverse Effect. For the purposes of Lotus of this Agreement,
"Material Adverse Effect" means any adverse effect on the business, operations,
properties, prospects, or financial condition of either Lotus or its
Subsidiaries (if any) and/or on any condition, circumstance, or situation that
could result in litigation, claims, disputes or property loss in excess of
US$250,000 in the future, or that would prohibit or otherwise materially
interfere with the ability of any other party to this Agreement to perform any
of its obligations under this Agreement in any material respect.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF THE LOTUS SHAREHOLDERS


The Lotus Shareholders hereby represent and warrant to SEAA as follows:


3.1 Ownership of the Lotus Shares. Each Lotus Shareholder owns, beneficially and
of record, good and marketable title to the Lotus Shares set forth opposite such
Lotus Shareholder’s name in Column I on Schedule 1.1(a) attached hereto, free
and clear of all security interests, liens, adverse claims, encumbrances,
equities, proxies, options or shareholders’ agreements. Each Lotus Shareholder
represents that such person has no right or claims whatsoever to any shares of
Lotus capital stock, other than shares listed across such Lotus Shareholder on
Schedule 1.1(a) and does not have any options, warrants or any other instruments
entitling such Lotus Shareholder to exercise to purchase or convert into shares
of Lotus capital stock. The Lotus Shareholders have full right, power and
authority to sell, transfer and deliver the Lotus Shares, and at the Closing,
the Lotus Shareholders will convey to SEAA good and marketable title to the
Lotus Shares, free and clear of any security interests, liens, adverse claims,
encumbrances, equities, proxies, options, shareholders’ agreements or
restrictions.
 
6

--------------------------------------------------------------------------------


 
3.2  Authority Relative to this Agreement. This Agreement has been duly and
validly executed and delivered by each Lotus Shareholder and constitutes a valid
and binding agreement of each Lotus Shareholder, enforceable against each Lotus
Shareholder in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.


3.3 Restricted Securities. Each Lotus Shareholder is acquiring the SEAA Shares
for his/her own account (and not for the account of others) for investment and
not with a view to the distribution therefor. Each Lotus Shareholder
acknowledges that the SEAA Shares will not be registered pursuant to the
Securities Act of 1933, as amended (the “Securities Act”) or any applicable
state securities laws, that the SEAA Shares will be characterized as “restricted
securities” under federal securities laws, and that under such laws and
applicable regulations the SEAA Shares cannot be sold or otherwise disposed of
without registration under the Securities Act or an exemption therefrom. In this
regard, each Lotus Shareholder is familiar with Rule 144 promulgated under the
Securities Act, as currently in effect, and understands the resale limitations
imposed thereby and by the Securities Act; and, each Lotus Shareholder agrees
not to sell or otherwise dispose of his/her SEAA Shares without such
registration or an exemption therefrom.


3.4 Accredited Investor. Each Lotus Shareholder is an “Accredited Investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act. Each Lotus Shareholder is able to bear the economic risk of
acquiring the SEAA Shares pursuant to the terms of this Agreement, including a
complete loss of such Lotus Shareholder’s investment in the SEAA Shares.


3.5 Legend. Each Lotus Shareholder acknowledges that the certificate(s)
representing such Lotus Shareholder’s pro rata portion of the SEAA Shares shall
each conspicuously set forth on the face or back thereof a legend in
substantially the following form:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
3.6  Independent Nature of Shareholders. Each Lotus Shareholder is acquiring the
SEAA Shares for his/her own account (and not for the account of others) for
investment and not with a view to the distribution therefor.


3.7  Address. The communication address of the Lotus Shareholders is as listed
on the signature pages hereto.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF
SEAA AND THE SEAA SHAREHOLDERS


SEAA and the SEAA Shareholders hereby represent and warrant, jointly and
severally, to Lotus and the Lotus Shareholders as follows:


7

--------------------------------------------------------------------------------


 
4.1  Organization. SEAA is a corporation duly organized, validly existing and in
good standing under the laws of the state of its incorporation, and has the
requisite corporate power to carry on its business as now conducted.


4.2  Capitalization. SEAA’s authorized capital stock consists of 50,000,000
shares of capital stock, all of which are designated as Common Stock, of which
6,513,400 shares are issued and outstanding. When issued, the SEAA Shares will
be duly authorized, validly issued, fully paid, non-assessable and free of
preemptive rights. Except as set forth on Schedule 4.2, no SEAA shares are
entitled to preemptive rights or registration rights and there are no
outstanding or authorized options, rights, warrants, calls, convertible
securities, rights to subscribe, conversion rights or other agreements or
commitments to which SEAA is a party or which are binding upon SEAA providing
for the issuance by SEAA or transfer by SEAA of additional shares of SEAA’s
capital stock and SEAA has not reserved any shares of its capital stock for
issuance, nor are there any outstanding stock option rights, phantom equity or
similar rights, contracts, arrangements or commitments to issue capital stock of
SEAA. There are no voting trusts or any other agreements or understandings with
respect to the voting of SEAA’s capital stock. There are no obligations of SEAA
to repurchase, redeem or otherwise require any shares of its capital stock as of
the Closing.


4.3  Certain Corporate Matters. SEAA is duly licensed or qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
in which the character of SEAA’s properties or nature of SEAA’s business
requires it to be so licensed or qualified other than such jurisdictions in
which the failure to be so licensed or qualified does not, or insofar as can
reasonably be foreseen, in the future will not, have a material adverse effect
on its financial condition, results of operations or business. SEAA has full
corporate power and authority and all authorizations, licenses and permits
necessary to carry on the business in which it is engaged or in which it
proposes presently to engage and to own and use the properties owned and used by
it. SEAA has delivered to Lotus true, accurate and complete copies of its
certificate or articles of incorporation and bylaws, which reflect all
restatements of and amendments made thereto at any time prior to the date of
this Agreement. The records of meetings of the Shareholders and Board of
Directors of SEAA are complete and correct in all material respects. The stock
records of SEAA and the Shareholder lists of SEAA that SEAA has previously
furnished to Lotus are complete and correct in all material respects and
accurately reflect the record ownership and the beneficial ownership of all the
outstanding shares of SEAA’s capital stock and any other outstanding securities
issued by SEAA. SEAA is not in default under or in violation of any provision of
its certificate or articles of incorporation or bylaws in any material respect.
SEAA is not in any material default or in violation of any restriction, lien,
encumbrance, indenture, contract, lease, sublease, loan agreement, note or other
obligation or liability by which it is bound or to which any of its assets is
subject.


4.4  Authority Relative to this Agreement. Each of SEAA and the SEAA
Shareholders has the requisite power and authority to enter into this Agreement
and carry out its or his obligations hereunder. The execution, delivery and
performance of this Agreement by SEAA and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of SEAA
and no other actions on the part of SEAA are necessary to authorize this
Agreement or the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by SEAA and the SEAA Shareholders and
constitutes a valid and binding obligation of SEAA and each SEAA Shareholder,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
 
8

--------------------------------------------------------------------------------


 
4.5  Consents and Approvals; No Violations. Except for applicable requirements
of federal securities laws and state securities or blue-sky laws, no filing
with, and no permit, authorization, consent or approval of, any third party,
public body or authority is necessary for the consummation by SEAA of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by SEAA nor the consummation by SEAA of the transactions
contemplated hereby, nor compliance by SEAA with any of the provisions hereof,
will (a) conflict with or result in any breach of any provisions of the charter
or Bylaws of SEAA, (b) result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
contract, agreement or other instrument or obligation to which SEAA or any
Subsidiary (as hereinafter defined) is a party or by which they any of their
respective properties or assets may be bound or (c) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to SEAA or any
Subsidiary, or any of their respective properties or assets, except in the case
of clauses (b) and (c) for violations, breaches or defaults which are not in the
aggregate material to SEAA or any Subsidiary taken as a whole.


4.6 SEC Documents. SEAA hereby makes reference to the following documents filed
with the United States Securities and Exchange Commission (the “SEC”), as posted
on the SEC’s website, www.sec.gov (collectively, the “SEC Documents”): (a)
Registration Statement on Form SB-1 on September 10, 2004, and all amendments
thereto, and Registration Statement on Form 8-A as filed on July 25, 2005, and
all amendments thereto; (b) Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2005, 2004 and any amendments thereto; (c) Quarterly Reports
on Form 10-QSB for the periods ended March 31, 2006, 2005, June 30, 2006, 2005,
September 30, 2005, and any amendments thereto; and (d) Current Reports on Form
8-K filed from 2004 through the date of Closing. The SEC Documents constitute
all of the documents and reports that SEAA was required to file with the SEC
pursuant to the Securities Exchange Act of 1934 (“Exchange Act”) and the rules
and regulations promulgated thereunder by the SEC since the effectiveness of
SEAA’s Form SB-1. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Securities Act and/or the
Exchange Act, as the case may require, and the rules and regulations promulgated
thereunder and none of the SEC Documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The consolidated financial statements of
SEAA included in the SEC Documents comply as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with generally
accepted accounting principles in the United States (except, in the case of
unaudited statements, as permitted by the applicable form under the Securities
Act and/or the Exchange Act) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of SEAA as of the dates thereof and its consolidated
statements of operations, Shareholders’ equity and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments which were and are not expected to have a
material adverse effect on SEAA, its business, financial condition or results of
operations). Except as and to the extent set forth on the consolidated balance
sheet of SEAA as of December 31, 2005, including the notes thereto, or otherwise
included in the schedules hereto, SEAA has no liability or obligation of any
nature (whether accrued, absolute, contingent or otherwise and whether required
to be reflected on a balance sheet or not).


4.7 Financial Statements.


(a) Included in the SEC Documents are the audited balance sheet of SEAA as at
December 31, 2005 and 2004, and the related statement of operations,
Shareholders’ equity and cash flows for the two years then ended, together with
the unqualified report thereon (except with respect to continuation as a going
concern) of Lopez, Blevins, Bork & Associates, LLP (“Lopez”), independent
auditors (collectively, “SEAA’s Audited Financials”).


9

--------------------------------------------------------------------------------


 
(b) Included in the SEC Documents are the unaudited consolidated balance sheet
of SEAA as at June 30, 2006, and the related statement of operations,
Shareholders’ equity and cash flows for the three months and six months then
ended as reviewed by Lopez (“SEAA’s Interim Financials”).


(c) SEAA’s Audited Financials and SEAA’s Interim Financials (collectively
“SEAA’s Financial Statements”) are (i) in accordance with the books and records
of SEAA, (ii) correct and complete, (iii) fairly present the financial position
and results of operations of SEAA and each Subsidiary as of the dates indicated,
and (iv) prepared in accordance with U.S. GAAP (except that (x) unaudited
financial statements may not be in accordance with GAAP because of the absence
of footnotes normally contained therein, and (y) interim (unaudited) financials
are subject to normal year-end audit adjustments that in the aggregate will not
have a material adverse effect on SEAA or any Subsidiary, their respective
businesses, financial conditions or results of operations).




4.8  Events Subsequent to Financial Statements. Except as disclosed in Schedule
4.8, since December 31, 2005, there has not been:


(a) Any sale, lease, transfer, license or assignment of any assets, tangible or
intangible, of SEAA or any Subsidiary;


(b)  Any damage, destruction or property loss, whether or not covered by
insurance, affecting adversely the properties or business of SEAA or any
Subsidiary;


(c)  Any declaration or setting aside or payment of any dividend or distribution
with respect to the shares of capital stock of SEAA or any Subsidiary or any
redemption, purchase or other acquisition of any such shares;


(d)  Any subjection to any lien on any of the assets, tangible or intangible, of
SEAA or any Subsidiary;


(e)  Any incurrence of indebtedness or liability or assumption of obligations by
SEAA or any Subsidiary;


(f)  Any waiver or release by SEAA or any Subsidiary of any right of any
material value;


(g)  Any compensation or benefits paid to officers or directors of SEAA or any
Subsidiary;


(h)  Any change made or authorized in the Articles of Incorporation or Bylaws of
SEAA or any Subsidiary;


(i)  Any loan to or other transaction with any officer, director or Shareholder
of SEAA or any Subsidiary giving rise to any claim or right of SEAA or any
Subsidiary against any such person or of such person against SEAA or any
Subsidiary; or


(j)  Any material adverse change in the condition (financial or otherwise) of
the respective properties, assets, liabilities or business of SEAA or any
Subsidiary.


10

--------------------------------------------------------------------------------


 
4.9 Liabilities. Except as otherwise disclosed in SEAA’s Financial Statements,
neither SEAA nor any Subsidiary has any liability or obligation whatsoever,
either direct or indirect, matured or unmatured, accrued, absolute, contingent
or otherwise. In addition, except as disclosed in Schedule 4.9, SEAA and the
SEAA Shareholders represent that upon Closing, neither SEAA nor any Subsidiary
will have any liability or obligation whatsoever, either direct or indirect,
matured or unmatured, accrued, absolute, contingent or otherwise.


4.10  Tax Matters. Except as disclosed in Schedule 4.10:


(a)  SEAA and each Subsidiary have duly filed all material federal, state, local
and foreign tax returns required to be filed by or with respect to them with the
Internal Revenue Service or other applicable taxing authority, and no extensions
with respect to such tax returns have been requested or granted;


(b)  SEAA and each Subsidiary have paid, or adequately reserved against in
SEAA’s Financial Statements, all material taxes due, or claimed by any taxing
authority to be due, from or with respect to them;


(c)  To the best knowledge of SEAA, there has been no material issue raised or
material adjustment proposed (and none is pending) by the Internal Revenue
Service or any other taxing authority in connection with any of SEAA’s or any
Subsidiary’s tax returns;


(d)  No waiver or extension of any statute of limitations as to any material
federal, state, local or foreign tax matter has been given by or requested from
SEAA or any Subsidiary; and


For the purposes of this Section 4.10, a tax is due (and must therefore either
be paid or adequately reserved against in SEAA’s Financial Statements) only on
the last date payment of such tax can be made without interest or penalties,
whether such payment is due in respect of estimated taxes, withholding taxes,
required tax credits or any other tax.


4.11  Real Property. Except as set forth on Schedule 4.11, neither SEAA nor any
Subsidiary owns or leases any real property.


4.12  Books and Records. The books and records of SEAA and each Subsidiary
delivered to the Lotus Shareholders prior to the Closing fully and fairly
reflect the transactions to which SEAA each Subsidiary is a party or by which
they or their properties are bound.


4.13  Questionable Payments. Neither SEAA or any Subsidiary, nor any employee,
agent or representative of SEAA or any Subsidiary has, directly or indirectly,
made any bribes, kickbacks, illegal payments or illegal political contributions
using Company funds or made any payments from SEAA’s or any Subsidiary’s funds
to governmental officials for improper purposes or made any illegal payments
from SEAA’s or any Subsidiary’s funds to obtain or retain business.


4.14  Intellectual Property. Neither SEAA nor any Subsidiary owns or uses any
trademarks, trade names, service marks, patents, copyrights or any applications
with respect thereto. SEAA and the SEAA Shareholders have no knowledge of any
claim that, or inquiry as to whether, any product, activity or operation of SEAA
or any Subsidiary infringes upon or involves, or has resulted in the
infringement of, any trademarks, trade-names, service marks, patents, copyrights
or other proprietary rights of any other person, corporation or other entity;
and no proceedings have been instituted, are pending or are threatened.


11

--------------------------------------------------------------------------------


 
4.15  Insurance. Neither SEAA nor any Subsidiary has any insurance policies in
effect.


4.16  Contracts. Except as set forth on Schedule 4.16, neither SEAA nor any
Subsidiary has any material contracts, leases, arrangements or commitments
(whether oral or written). Neither SEAA nor any Subsidiary is a party to or
bound by or affected by any contract, lease, arrangement or commitment (whether
oral or written) relating to: (a) the employment of any person; (b) collective
bargaining with, or any representation of any employees by, any labor union or
association; (c) the acquisition of services, supplies, equipment or other
personal property; (d) the purchase or sale of real property; (e) distribution,
agency or construction; (f) lease of real or personal property as lessor or
lessee or sublessor or sublessee; (g) lending or advancing of funds; (h)
borrowing of funds or receipt of credit; (i) incurring any obligation or
liability; or (j) the sale of personal property.


4.17  Litigation. Neither SEAA nor any Subsidiary is subject to any judgment or
order of any court or quasijudicial or administrative agency of any
jurisdiction, domestic or foreign, nor is there any charge, complaint, lawsuit
or governmental investigation pending against SEAA or any Subsidiary. Neither
SEAA nor any Subsidiary is a plaintiff in any action, domestic or foreign,
judicial or administrative. There are no existing actions, suits, proceedings
against or investigations of SEAA or any Subsidiary, and SEAA knows of no basis
for such actions, suits, proceedings or investigations. There are no unsatisfied
judgments, orders, decrees or stipulations affecting SEAA or any Subsidiary or
to which SEAA or any Subsidiary is a party.


4.18  Employees. Other than Thomas G. Miller, neither SEAA nor any Subsidiary
has any employees. Neither SEAA nor any Subsidiary owes any compensation of any
kind, deferred or otherwise, to any current or previous employees. Neither SEAA
nor any Subsidiary has a written or oral employment agreement with any officer
or director of SEAA or any Subsidiary. Neither SEAA nor any Subsidiary is a
party to or bound by any collective bargaining agreement. Except as set forth on
Schedule 4.18, there are no loans or other obligations payable or owing by SEAA
or any Subsidiary to any Shareholder, officer, director or employee of SEAA or
any Subsidiary, nor are there any loans or debts payable or owing by any of such
persons to SEAA or any Subsidiary or any guarantees by SEAA or any Subsidiary of
any loan or obligation of any nature to which any such person is a party.


4.19  Employee Benefit Plans. Neither SEAA nor any Subsidiary has any (a)
non-qualified deferred or incentive compensation or retirement plans or
arrangements, (b) qualified retirement plans or arrangements, (c) other employee
compensation, severance or termination pay or welfare benefit plans, programs or
arrangements or (d) any related trusts, insurance contracts or other funding
arrangements maintained, established or contributed to by SEAA or any
Subsidiary.
 
4.20  Legal Compliance. To the best knowledge of SEAA, after due investigation,
no claim has been filed against SEAA or any Subsidiary alleging a violation of
any applicable laws and regulations of foreign, federal, state and local
governments and all agencies thereof. SEAA and each Subsidiary hold all of the
material permits, licenses, certificates or other authorizations of foreign,
federal, state or local governmental agencies required for the conduct of their
respective businesses as presently conducted.


4.21 Subsidiaries and Investments.


(a) Except as set forth in Schedule 4.21(a), SEAA neither owns any capital
stock, has any interest of any kind nor has any agreement or commitment to
purchase any interest, whatsoever in any corporation, partnership, or other form
of business organization (any such organization is referred to as a
“Subsidiary”).


12

--------------------------------------------------------------------------------


 
(b) Schedule 4.21(b) sets forth true and complete copies of the charter of each
Subsidiary, as well as any limited liability company agreement, operating
agreement or shareholder agreement relating to such Subsidiary, and any
acquisition agreement relating to any Subsidiary. All corporate or other action
that has been taken by any Subsidiary has been duly authorized and does not
conflict with or violate any provision of its charter, bylaws or other
organizational documents.


(c) Each Subsidiary (i) is duly organized and validly existing under the laws of
its jurisdiction of organization, (ii) has all requisite and necessary power and
authority to own, operate or lease those assets or properties which are owned,
operated or leased by it and to conduct its business as it has been and
currently is being conducted, (iii) is qualified to do business in all
jurisdictions where the failure to be so qualified would have a material adverse
effect on its business.


(d) Except as set forth in Schedule 4.21(d), all outstanding shares of capital
stock or other ownership interests of each Subsidiary are validly issued, fully
paid, nonassessable and free of preemptive rights and are owned (either directly
or indirectly) by SEAA without any encumbrances.


(e) Except as set forth in Schedule 4.21(e), there are no outstanding securities
convertible into or exchangeable for the capital stock of or other equity
interests in any Subsidiary and no outstanding options, rights, subscriptions,
calls commitments, warrants or rights of any character for SEAA, any Subsidiary
or any other person or entity to purchase, subscribe for or to otherwise acquire
any shares of such stock or other securities of any Subsidiary.


(f) Except as set forth in Schedule 4.21(f), there are no outstanding agreements
affecting or relating to the voting, issuance, purchase, redemption, repurchase
or transfer of any capital stock of or other equity interests in any Subsidiary.


(g) Each Subsidiary’s stock register or similar register of ownership has
complete and accurate records indicating the following: (i) the name and address
of each person or entity owning shares of capital stock or other equity interest
of the Subsidiary and (ii) the certificate number of each certificate evidencing
shares of capital stock or other equity interest issued by the Subsidiary, the
number of shares or other equity interests evidenced by each such certificate,
the date of issuance of such certificate, and, if applicable, the date of
cancellation. Copies of same have been made available to Lotus.


4.22  Broker’s Fees. Except as disclosed on Schedule 4.22, neither SEAA, nor
anyone on its behalf has any liability to any broker, finder, investment banker
or agent, or has agreed to pay any brokerage fees, finder’s fees or commissions,
or to reimburse any expenses of any broker, finder, investment banker or agent
in connection with this Agreement.


4.23 Internal Accounting Controls. SEAA maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. SEAA
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for SEAA and designed such disclosure controls
and procedures to ensure that material information relating to SEAA is made
known to the certifying officers by others within those entities, particularly
during the period in which the SEAA’s Form 10-KSB or 10-QSB, as the case may be,
is being prepared. SEAA’s certifying officers have evaluated the effectiveness
of SEAA’s controls and procedures as of end of the filing period prior to the
filing date of the Form 10-QSB for the quarter ended June 30, 2006 (such date,
the “Evaluation Date”). SEAA presented in its most recently filed Form 10-QSB
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in SEAA’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to SEAA’s knowledge, in other factors
that could significantly affect SEAA’s internal controls.


13

--------------------------------------------------------------------------------


 
4.24 Listing and Maintenance Requirements. SEAA’s common stock is currently
quoted on the OTC Bulletin Board and SEAA has not, in the 12 months preceding
the date hereof, received any notice from the OTC Bulletin Board or the NASD or
any trading market on which SEAA’s common stock is or has been listed or quoted
to the effect that SEAA is not in compliance with the quoting, listing or
maintenance requirements of the OTCBB or such other trading market. SEAA is, and
has no reason to believe that it will not, in the foreseeable future continue to
be, in compliance with all such quoting, listing and maintenance requirements.
 
4.25 Application of Takeover Protections. SEAA and its board of directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under SEAA’s
certificate or articles of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to Lotus
or the Lotus Shareholders as a result of the Acquisition or the exercise of any
rights by Lotus or the Lotus Shareholders pursuant to this Agreement.


4.26 No SEC or NASD Inquiries. Neither SEAA nor any of its past or present
officers or directors is, or has ever been, the subject of any formal or
informal inquiry or investigation by the SEC or NASD.


4.27 Restrictions on Business Activities. Except as disclosed on Schedule 4.27
hereto, there is no agreement, commitment, judgment, injunction, order or decree
binding upon SEAA or to which SEAA is a party which has or could reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of SEAA, any acquisition of property by SEAA or the conduct of business
by Lotus or SEAA as currently conducted, other than such effects, individually
or in the aggregate, which have not had and could not reasonably be expected to
have a Material Adverse Effect on SEAA.


4.28 Interested Party Transactions.  Except as set forth in the Schedule 4.28
hereto or as reflected in the financial statements to be delivered hereunder, no
employee, officer, director or shareholder of SEAA or a member of his or her
immediate family is indebted to SEAA, nor are SEAA indebted (or committed to
make loans or extend or guarantee credit) to any of them, other than (i) for
payment of salary for services rendered, (ii) reimbursement for reasonable
expenses incurred on behalf of SEAA, and (iii) for other employee benefits made
generally available to all employees. Except as set forth in Schedule 4.28, to
the knowledge of SEAA, no employee, officer, director or shareholder or any
member of their immediate families is, directly or indirectly, interested in any
material contract with SEAA (other than such contracts as relate to any such
individual ownership of interests in or securities of SEAA).


4.29  Disclosure. The representations and warranties and statements of fact made
by SEAA in this Agreement are, as applicable, accurate, correct and complete and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not false or misleading.


14

--------------------------------------------------------------------------------


 
4.30 Material Adverse Effect. For the purposes of SEAA and its Subsidiary for
this Agreement, "Material Adverse Effect" means any adverse effect on the
business, operations, properties, prospects, or financial condition of either
SEAA or its Subsidiaries on any condition, circumstance, or situation that could
result in litigation, claims, disputes or property loss in excess of US $10,000
in the future, or that would prohibit or otherwise materially interfere with the
ability of any party to this Agreement to perform any of its obligations under
this Agreement in any material respect.


4.31 Due Diligence. SEAA has had the opportunity to perform all due diligence
investigations of Lotus and its business as Lotus as deemed necessary or
appropriate and to ask all questions of the officers and directors of Lotus that
SEAA wished to ask, and SEAA has received satisfactory answers to all of its
questions regarding Lotus. SEAA has had access to all documents and information
about Lotus and has reviewed sufficient information to allow it to make the
satisfactory evaluation on the merits and risks of the transactions contemplated
by this Agreement. Notwithstanding the foregoing, nothing herein shall derogate
from or otherwise modify the representations and warranties of Lotus set forth
in this Agreement, on which SEAA has relied in making an exchange of newly
issued SEAA Shares for shares of Lotus Common Stock held by Lotus Shareholders.
 
ARTICLE 5
INDEMNIFICATION


5.1 SEAA Shareholders Indemnification. For a period of one year after the
Closing, the SEAA Shareholders (each an “Indemnifying Party”) jointly and
severally agree to indemnify Lotus, the Lotus Shareholders and each of the
officers, agents and directors of Lotus or the Lotus Shareholders against any
loss, liability, claim, damage or expense (including, but not limited to, any
and all expenses whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever) (each an “Indemnified Party”) to which it or they may become subject
arising out of or based on either (i) any breach of or inaccuracy in any of the
representations and warranties or covenants or conditions made by SEAA and/or
the SEAA Shareholders in this Agreement; or (ii) any and all liabilities arising
out of or in connection with: (A) any of the assets of SEAA or any Subsidiary
prior to the Closing; or (B) the operations of SEAA prior to the Closing (the
“SEAA Shareholders Indemnification”). Notwithstanding the foregoing, the
indemnification obligations pursuant to this Section 5.1 shall not exceed
$750,000 in the aggregate.


5.2  Indemnification Procedures. If any action shall be brought against any
Indemnified Party in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnified Party shall promptly notify the Indemnifying Party
in writing, and the Indemnifying Party shall have the right to assume the
defense thereof with counsel of its own choosing. Any Indemnified Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party. The Indemnifying Party will not be liable to any Indemnified
Party under this Article 5 for any settlement by an Indemnified Party effected
without the Indemnifying Party’s prior written consent, which shall not be
unreasonably withheld or delayed; or to the extent, but only to the extent that
a loss, claim, damage or liability is attributable to any Indemnified Party’s
indemnification pursuant to this Article 5.


15

--------------------------------------------------------------------------------




ARTICLE 6
COVENANTS AND AGREEMENTS OF THE PARTIES
EFFECTIVE PRIOR TO CLOSING


6.1 Corporate Examinations and Investigations. Prior to the Closing, each party
shall be entitled, through its employees and representatives, to make such
investigations and examinations of the books, records and financial condition of
Lotus and SEAA (and any Subsidiary) as each party may request. In order that
each party may have the full opportunity to do so, Lotus and SEAA, the Lotus
Shareholders and the SEAA Shareholders shall furnish each party and its
representatives during such period with all such information concerning the
affairs of Lotus or SEAA or any Subsidiary as each party or its representatives
may reasonably request and cause Lotus or SEAA and their respective officers,
employees, consultants, agents, accountants and attorneys to cooperate fully
with each party’s representatives in connection with such review and examination
and to make full disclosure of all information and documents requested by each
party and/or its representatives. Any such investigations and examinations shall
be conducted at reasonable times and under reasonable circumstances, it being
agreed that any examination of original documents will be at each party’s
premises, with copies thereof to be provided to each party and/or its
representatives upon request.


6.2 Cooperation; Consents. Prior to the Closing, each party shall cooperate with
the other parties to the end that the parties shall (i) in a timely manner make
all necessary filings with, and conduct negotiations with, all authorities and
other persons the consent or approval of which, or the license or permit from
which is required for the consummation of the Acquisition and (ii) provide to
each other party such information as the other party may reasonably request in
order to enable it to prepare such filings and to conduct such negotiations.


6.3 Conduct of Business. Subject to the provisions hereof, from the date hereof
through the Closing, each party hereto shall (i) conduct its business in the
ordinary course and in such a manner so that the representations and warranties
contained herein shall continue to be true and correct in all material respects
as of the Closing as if made at and as of the Closing and (ii) not enter into
any material transactions or incur any material liability not required or
specifically contemplated hereby, without first obtaining the written consent of
Lotus and the holders of a majority of voting stock of Lotus on the one hand and
SEAA and the holders of a majority of voting stock of SEAA common stock on the
other hand. Without the prior written consent of Lotus, the Lotus Shareholders,
SEAA or the SEAA Shareholders, except as required or specifically contemplated
hereby, each party shall not undertake or fail to undertake any action if such
action or failure would render any of said warranties and representations untrue
in any material respect as of the Closing.


6.4 Litigation. From the date hereof through the Closing, each party hereto
shall promptly notify the representative of the other parties of any lawsuits,
claims, proceedings or investigations which after the date hereof are threatened
or commenced against such party or any of its affiliates or any officer,
director, employee, consultant, agent or shareholder thereof, in their
capacities as such, which, if decided adversely, could reasonably be expected to
have a material adverse effect upon the condition (financial or otherwise),
assets, liabilities, business, operations or prospects of such party or any of
its subsidiaries.


6.5 Notice of Default. From the date hereof through the Closing, each party
hereto shall give to the representative of the other parties prompt written
notice of the occurrence or existence of any event, condition or circumstance
occurring which would constitute a violation or breach of this Agreement by such
party or which would render inaccurate in any material respect any of such
party’s representations or warranties herein.


6.6 Share Cancellation. Immediately prior to the Closing, Thomas Miller shall
cancel 4,670,000 of his 5,000,000 SEAA Shares, Gary Pilant shall cancel 490,000
of his 500,000 SEAA Shares and Verle Pilant shall cancel 115,000 of his 120,000
SEAA Shares (the “Share Cancellation”). After the Share Cancellation, Thomas
Miller shall transfer 50,000 of his remaining 330,000 SEAA Shares to Chardan
Capital Markets, LLC.


16

--------------------------------------------------------------------------------


 
6.7 Bylaws. If necessary, SEAA shall amend its Bylaws to permit the election
and/or appointment of eight new directors to SEAA’s Board of Directors as set
forth in Section 7.1(a) below.


6.8 Confidentiality; Access to Information.


(a) Any confidentiality agreement or letter of intent previously executed by the
parties shall be superseded in its entirety by the provisions of this Agreement.
Each party agrees to maintain in confidence any non-public information received
from the other party, and to use such non-public information only for purposes
of consummating the transactions contemplated by this Agreement. Such
confidentiality obligations will not apply to (i) information which was known to
the one party or their respective agents prior to receipt from the other party;
(ii) information which is or becomes generally known; (iii) information acquired
by a party or their respective agents from a third party who was not bound to an
obligation of confidentiality; and (iv) disclosure required by law. In the event
this Agreement is terminated as provided in Article 8 hereof, each party will
return or cause to be returned to the other all documents and other material
obtained from the other in connection with the Transaction contemplated hereby.




6.9 Public Disclosure. Except to the extent previously disclosed or to the
extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Closing, no party shall issue any
statement or communication to the public regarding the transaction contemplated
herein without the consent of the other party, which consent shall not be
unreasonably withheld. To the extent a party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other party prior to such disclosure.
Notwithstanding the foregoing, the parties hereto agree that SEAA will prepare
and file a Current Report on Form 8-K pursuant to the Exchange Act reasonably
acceptable to Lotus to report the execution of this Agreement on or before 5:30
pm New York time on September 7, 2006 and that any party hereto may file any
reports as required by the Exchange Act including, without limitation, any
reports on Schedule 13D. SEAA acknowledges that the preparation and filing of
this Form 8-K before September 7, 2006 is a material covenant of this Agreement.


6.10 Assistance with Post-Closing SEC Reports and Inquiries. Upon the reasonable
request of Lotus, after the Closing Date, each SEAA Shareholder shall use his
reasonable best efforts to provide such information available to it, including
information, filings, reports, financial statements or other circumstances of
SEAA occurring, reported or filed prior to the Closing, as may be necessary or
required by SEAA for the preparation of the post-Closing Date reports that SEAA
is required to file with the SEC to remain in compliance and current with its
reporting requirements under the Exchange Act, or filings required to address
and resolve matters as may relate to the period prior to the Closing and any SEC
comments relating thereto or any SEC inquiry thereof.


6.11 Transfers. Except for the shares listed in Schedule 1.1, none of the SEAA
Shareholders will sell, transfer, assign, hypothecate, lien, or otherwise
dispose or encumber the Shares owned by them.


17

--------------------------------------------------------------------------------


 
ARTICLE 7
CONDITIONS TO CLOSING


7.1  Conditions to Obligations of Lotus and the Lotus Shareholders. The
obligations of Lotus and the Lotus Shareholders under this Agreement shall be
subject to each of the following conditions:


(a) Closing Deliveries. At the Closing, SEAA and/or the SEAA Shareholders shall
have delivered or caused to be delivered to Lotus and the Lotus Shareholders the
following:


(i)  resolutions duly adopted by the Board of Directors of SEAA authorizing and
approving the Acquisition and the execution, delivery and performance of this
Agreement;


(ii)  a certificate of good standing for SEAA and each Subsidiary from their
respective jurisdictions of incorporation, dated not earlier than five days
prior to the Closing Date;


(iii)  written resignations of all officers and directors of SEAA and each
Subsidiary in office immediately prior to the Closing, and board resolutions
electing the following individuals to the positions with SEAA and each
Subsidiary listed opposite their names below:


Dr. Liu Zhong Yi
Director, Chairman & CEO
Dr. Ian Ashley
Director
Mr. Li Ping
Director
Mr. Liu Jin
Director
Mr. Mel Rothberg
Director
Mr. Mel Rothberg
Director
Ms. Caeli Widger
Director
Ms. Xian Wenli
Director
Mr. Adam Wasserman
CFO

 
(iv) stock certificates representing the SEAA Shares to be delivered pursuant to
this Agreement registered with the names set forth in Schedule 1.1;


(v)  this Agreement duly executed by SEAA and the SEAA Shareholders;


(vi) all corporate records, agreements, seals and any other information
reasonably requested by Lotus’s representatives with respect to SEAA; and


(vii) such other documents as Lotus and/or the Lotus Shareholders may reasonably
request in connection with the transactions contemplated hereby.


(b) Representations and Warranties to be True. The representations and
warranties of SEAA and the SEAA Shareholders herein contained shall be true in
all material respects at the Closing with the same effect as though made at such
time. SEAA and the SEAA Shareholders shall have performed in all material
respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing.


(c) Assets and Liabilities. At the Closing, except for the liabilities set forth
on Schedule 4.9 which shall be paid by Lotus at Closing, neither SEAA nor any
Subsidiary shall have any liabilities, contingent or otherwise, or any tax
obligations or any material changes to its business or financial condition, or
any material assets.


18

--------------------------------------------------------------------------------


 
(d) SEC Filings. At the Closing, SEAA will be current in all SEC filings
required by it to be filed.
 
(e) Due Diligence. Lotus shall have completed a due diligence review of SEAA,
and such due diligence review shall be acceptable and satisfactory to Lotus in
its complete discretion.


(f) Outstanding Common Stock. SEAA shall have at least 50,000,000 shares of its
common stock authorized and shall have no more than 1.4 million shares of its
common stock issued and outstanding.


(g) Business Records; Resignation Letter. SEAA shall have delivered to Lotus all
of its books and records (including without limitation, charter documents,
corporate records, stock records, electronic files containing any financial
information and records, and all other documents associated used in or
associated with SEAA) and the resignation letters of all of its directors and
officers.


(h) No Adverse Effect.  The business and operations of SEAA will not have
suffered any Material Adverse Effect.


(i) Termination of Arrangements. All contingent obligations of SEAA shall be
terminated, including without limitation, any lease and line of credit
arrangement. Each creditor of SEAA, other than the creditors set forth in
Schedule 4.9 (and only up to the amounts set forth therein) shall cancel or
waive all debts of SEAA. All subsidiaries of SEAA shall have been assigned or
otherwise liquidated.


 
7.2 Conditions to Obligations of SEAA and the SEAA Shareholders. The obligations
of SEAA and the SEAA Shareholders under this Agreement shall be subject to each
of the following conditions:


(a) Closing Deliveries. On the Closing Date, Lotus and/or the Lotus Shareholders
shall have delivered to SEAA the following:



(i)  
this Agreement duly executed by Lotus and the Lotus Shareholders;




(ii)  
resolutions duly adopted by the Board of Directors of Lotus authorizing and
approving the execution, delivery and performance of this Agreement;




(iii)  
stock certificates representing the Lotus Shares to be delivered pursuant to
this Agreement duly endorsed or accompanied by duly executed stock powers;




(iv)  
a certificate of good standing for Lotus and each Subsidiary from their
respective jurisdictions of incorporation, dated not earlier than five days
prior to the Closing Date; and,




(v)  
such other documents as SEAA may reasonably request in connection with the
transactions contemplated hereby;



19

--------------------------------------------------------------------------------




(b) Representations and Warranties to be True. The representations and
warranties of Lotus and the Lotus Shareholders herein contained shall be true in
all material respects at the Closing with the same effect as though made at such
time. Lotus and the Lotus Shareholders shall have performed in all material
respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing.


(c) No Adverse Effect.  The business and operations of Lotus and its
Subsidiaries will not have suffered any Material Adverse Effect


(d) Reverse Split. For a period of twelve (12) months following the Closing,
Lotus agrees not to affect a reverse stock split of SEAA’s common stock.


(e) Financial Statements and other information.  Lotus shall have prepared at
Closing the financial statements and other information necessary to be filed in
order to comply with Item 2.01(f) of Form 8-K.


20

--------------------------------------------------------------------------------




ARTICLE 8
SEC FILING;TERMINATION


8.1 At least ten (10) days prior to Closing, SEAA shall prepare the information
statement required by Rule 14f-1 promulgated under the Exchange Act ("14f-1
Information Statement"), and SEAA shall file the 14f-1 Information Statement
with the SEC and mail the same to each of SEAA’s shareholders of record.


8.2 This Agreement may be terminated at any time prior to the Closing:


(a) by mutual written agreement of SEAA and Lotus;


(b) by either SEAA or Lotus if the Transaction shall not have been consummated
for any reason by October 6, 2006; provided, however, that the right to
terminate this Agreement under this Section 8.2(b) shall not be available to any
party whose action or failure to act has been a principal cause of or resulted
in the failure of the Transaction to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement;


(c) by either SEAA or Lotus if a governmental entity shall have issued an order,
decree or ruling or taken any other action, in any case having the effect of
permanently restraining, enjoining or otherwise prohibiting the Transaction,
which order, decree, ruling or other action is final and nonappealable;


(d) by Lotus, upon a material breach of any representation, warranty, covenant
or agreement on the part of SEAA set forth in this Agreement, or if any
representation or warranty of SEAA shall have become materially untrue, in
either case such that the conditions set forth in Section 7.1 would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, provided, that if such inaccuracy in SEAA’s
representations and warranties or breach by SEAA is curable by SEAA, then Lotus
may not terminate this Agreement under this Section 8.2(d) unless SEAA does not
cure such breach within thirty (30) days after delivery of written notice from
Lotus to SEAA of such breach, provided SEAA continues to exercise commercially
reasonable efforts to cure such breach (it being understood that Lotus may not
terminate this Agreement pursuant to this Section 8.2(d) if it shall have
materially breached this Agreement or if such breach by SEAA is cured during
such thirty (30)-day period); or


(e) by SEAA, upon a material breach of any representation, warranty, covenant or
agreement on the part of Lotus or Lotus Shareholders set forth in this
Agreement, or if any representation or warranty of Lotus or Lotus Shareholders
shall have become materially untrue, in either case such that the conditions set
forth in Section 7.2 would not be satisfied as of the time of such breach or as
of the time such representation or warranty shall have become untrue, provided,
that if such inaccuracy in Lotus’s or Lotus Shareholders' representations and
warranties or breach by Lotus or Lotus Shareholders is curable by Lotus or Lotus
Shareholders, then SEAA may not terminate this Agreement under this Section
8.2(e) unless Lotus or Lotus Shareholders do not cure such breach within thirty
(30) days after delivery of written notice from SEAA to Lotus and Lotus
Shareholders of such breach, provided Lotus and Lotus Shareholders continue to
exercise commercially reasonable efforts to cure such breach (it being
understood that SEAA may not terminate this Agreement pursuant to this Section
8.2(e) if it shall have materially breached this Agreement or if such breach by
Lotus or Lotus Shareholders is cured during such thirty (30)-day period).


21

--------------------------------------------------------------------------------


 
8.3 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 8.2 above will be effective immediately upon (or, if the
termination is pursuant to Section 8.2(d) or Section 8.2(e) and the proviso
therein is applicable, thirty (30) days after) the delivery of written notice of
the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.2, this Agreement shall
be of no further force or effect and the Transaction shall be abandoned, except
as set forth in this Section 8.2, Section 8.3 and Article 9 (General
Provisions), each of which shall survive the termination of this Agreement.


8.4 Expenses. If this Transaction does not close or is terminated, each party to
this Agreement will pay its respective costs and expenses in connection with the
negotiation, preparation and the Closing of this Agreement.
 
ARTICLE 9
GENERAL PROVISIONS


9.1  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, sent by
overnight courier or mailed by registered or certified mail (postage prepaid and
return receipt requested) to the party to whom the same is so delivered, sent or
mailed at addresses set forth on the signature page hereof (or at such other
address for a party as shall be specified by like notice).


9.2  Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. References to Sections and Articles refer to sections and
articles of this Agreement unless otherwise stated.


9.3  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.


9.4  Miscellaneous. This Agreement (together with all other documents and
instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.


9.5 Separate Counsel. Each party hereby expressly acknowledges that it has been
advised to seek its own separate legal counsel for advice with respect to this
Agreement, and that no counsel to any party hereto has acted or is acting as
counsel to any other party hereto in connection with this Agreement.


9.6  Governing Law; Venue. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Nevada. Any and all
actions brought under this Agreement shall be brought in the state and/or
federal courts of the United States sitting in the City of Los Angeles,
California and each party hereby waives any right to object to the convenience
of such venue.


9.7  Counterparts and Facsimile Signatures. This Agreement may be executed in
two or more counterparts, which together shall constitute a single agreement.
This Agreement and any documents relating to it may be executed and transmitted
to any other party by facsimile, which facsimile shall be deemed to be, and
utilized in all respects as, an original, wet-inked document.


22

--------------------------------------------------------------------------------


 
9.8 Amendment. This Agreement may be amended, modified or supplemented only by
an instrument in writing executed by Lotus, SEAA, and holders of a majority of
outstanding voting stock of Lotus and the holders of a majority of outstanding
voting stock of SEAA; provided that, the consent of any Lotus or SEAA
shareholder that is a party to this Agreement shall be required if the amendment
or modification would disproportionately affect such shareholder (other than by
virtue of their ownership of Lotus or SEAA shares, as applicable).


9.9 Parties In Interest: No Third Party Beneficiaries. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective heirs, legal representatives,
successors and assigns of the parties hereto. This Agreement shall not be deemed
to confer upon any person not a party hereto any rights or remedies hereunder.


9.10 Waiver. No waiver by any party of any default or breach by another party of
any representation, warranty, covenant or condition contained in this Agreement
shall be deemed to be a waiver of any subsequent default or breach by such party
of the same or any other representation, warranty, covenant or condition. No
act, delay, omission or course of dealing on the part of any party in exercising
any right, power or remedy under this Agreement or at law or in equity shall
operate as a waiver thereof or otherwise prejudice any of such party’s rights,
powers and remedies. All remedies, whether at law or in equity, shall be
cumulative and the election of any one or more shall not constitute a waiver of
the right to pursue other available remedies.


9.11  Expenses. At or prior to the Closing, the parties hereto shall pay all of
their own expenses relating to the transactions contemplated by this Agreement,
including, without limitation, the fees and expenses of their respective counsel
and financial advisers.


[SIGNATURES FOLLOW]


23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first written above.



  Lotus Pharmaceutical International, Inc.        
By:
   
Name:
   
Title:
   
Address:
             

 
24

--------------------------------------------------------------------------------


 
[SIGNATURE PAGES OF LOTUS SHAREHOLDERS,
SEAA AND SEAA SHAREHOLDERS FOLLOW]

25

--------------------------------------------------------------------------------



[SIGNATURE PAGE OF LOTUS SHAREHOLDERS]




Lotus Shareholder


Print name of Lotus Shareholder:


______________________________________




Signature:______________________________




Shareholder Address:
______________________________________
______________________________________
______________________________________




If Lotus Shareholder is a corporation, partnership, trust or other similar
entity:


Print name of signatory:


______________________________________




Title:__________________________________





26

--------------------------------------------------------------------------------



[SIGNATURE PAGE OF SEAA AND SEAA SHAREHOLDERS]
 

S.E. Asia Trading Company, Inc.        
By:
   
Name:
   
Title:
Chief Executive Officer, President  
Address:
             

 
 

SEAA Shareholders:             Thomas Miller  
Address:
             

 
 

      Gary V. Pilant  
Address:
             


 

      Verle Pilant  
Address:
             

 
27

--------------------------------------------------------------------------------



Schedule 1.1(a)
 

   
Column I
 
Column II
Shareholder Name/Address
 
Lotus Shares
 
SEAA Shares
                                                                               
                                                 

 
28

--------------------------------------------------------------------------------


 